Citation Nr: 1727710	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date prior to April 19, 2005, for the award of service connection for coronary artery disease (CAD), status post coronary artery bypass graft, secondary to exposure to herbicides.

2. Entitlement to an effective date prior to April 19, 2005, for the award of service connection for scar, chest, associated with CAD, status post coronary artery bypass graft.

3. Entitlement to an initial disability rating for CAD, status post coronary artery bypass graft, in excess of 60 percent from April 19, 2005 to January 30, 2008, and in excess of 30 percent from January 31, 2008 to present.

4. Entitlement to a compensable initial disability rating for surgical scar, chest, associated with CAD, status post coronary artery bypass graft.

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma, which, granted service connection for CAD, status post coronary artery bypass graft, evaluated as 60 percent disabling, effective April 19, 2005, and evaluated as 30 percent from January 31, 2008, forward. This matter also comes before the Board on appeal from a May 2014 rating decision issued by the VA RO in Jackson, Mississippi, which denied entitlement to a TDIU. Jurisdiction has been transferred to the RO in Jackson, Mississippi.

The Board notes that in a July 2009 rating decision, the Veteran's service-connected bilateral hearing loss was evaluated as 0 percent disabling, and the Veteran was denied service connection for tinnitus. The Veteran timely filed a Notice of Disagreement in August 2009, the Veteran was furnished a Statement of the Case (SOC) in April 2010, and the Veteran filed a substantive appeal (VA 9) in April 2010. However, in a June 2010 rating decision, the RO granted the Veteran service connection for tinnitus, with an evaluation of 10 percent disabling. As a result, in an August 2010 correspondence, the Veteran notified VA that he wished to withdraw his previous appeal and cancel his scheduled hearing. Therefore, the issues were not certified before the Board and are not currently before the Board on appeal. 

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU; entitlement to an initial disability rating for CAD, status post coronary artery bypass graft, in excess of 60 percent from April 19, 2005 to January 30, 2008, and in excess of 30 percent from January 31, 2008 to present; and entitlement to a compensable initial disability rating for surgical scar, chest, associated with CAD, status post coronary artery bypass graft, are addressed in the REMAND section below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINS OF FACT

1. In a November 2013 written correspondence, the Veteran, through his representative, requested to withdraw his appeal of entitlement to an effective date prior to April 19, 2005, for the award of service connection for CAD, status post coronary artery bypass graft, secondary to exposure to herbicides.

2. In a November 2013 written correspondence, the Veteran, through his representative, requested to withdraw his appeal of entitlement to an effective date prior to April 19, 2005, for the award of service connection for scar, chest, associated with CAD, status post coronary artery bypass graft.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of his claim for entitlement to an effective date prior to April 19, 2005, for the award of service connection for CAD, status post coronary artery bypass graft, secondary to exposure to herbicides, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal of his claim for entitlement to an effective date prior to April 19, 2005, for the award of service connection for scar, chest, associated with CAD, status post coronary artery bypass graft, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Claims for Entitlement to Effective Dates Prior to April 19, 2005

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In this case, in November 2013, the Veteran filed a written correspondence through his authorized representative, which requested the withdrawal of his appeals as to the issues of entitlement to an effective date prior to April 19, 2005, for the award of service connection for CAD, status post coronary artery bypass graft, secondary to exposure to herbicides, and for the award of service connection for scar, chest, associated with CAD, status post coronary artery bypass graft. Having withdrawn his appeals, there remain no allegations of errors of fact or law for appellate consideration in regard to this issues. Accordingly, the Board does not have jurisdiction to review these appeals and the matters are dismissed.


ORDER

Entitlement to an effective date prior to April 19, 2005, for the award of service connection for CAD, status post coronary artery bypass graft, secondary to exposure to herbicides, is dismissed.

Entitlement to an effective date prior to April 19, 2005, for the award of service connection for scar, chest, associated with CAD, status post coronary artery bypass graft, is dismissed.


REMAND

I. Increased Rating, Coronary Artery Disease, Status Post Coronary Artery Bypass Graft

The Veteran contends that he is entitled to an initial disability rating for CAD, status post coronary artery bypass graft, in excess of 60 percent from April 19, 2005 to January 30, 2008, and in excess of 30 percent from January 31, 2008 to present. 

After a review of the record, the Board finds that a remand is necessary for an additional VA examination. 

The Veteran's CAD, status post coronary artery bypass graft, is rated under Diagnostic Code (DC) 7017-7005. 38 C.F.R. § 4.104 (2016). Pursuant to DC 7017 and 7005, a 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005. One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Private treatment records indicate complaints of chest pains with EKG changes, and a referral for cardiac catheterization, with the Veteran undergoing a multivessel bypass graft in August 1996. Private treatment records from dated August 1996 and November 1999 include coronary findings of left ventricular ejection fraction of 50 percent. 

Private treatment records also include a January 17, 2008 echocardiogram, which reveals an ejection fraction of 48 percent and mild right atrial enlargement. A modified Adenosine isotope study dated January 18, 2008 reveals an ejection fraction of 54 percent along with minimal inferior ischemia. The private treatment record notes an assessment of shortness of breath, and chest pains three times a day. January 2008 VA treatment record notes an emergency room visit with complaints of shortness of breath. January 17, 2008 reveals an ejection fraction of 54 percent along with minimal inferior ischemia. An echocardiogram dated January 25, 2008 reveals an ejection fraction of 40 percent, and additionally reports "left ventricular" ejection fraction between 35 and 40 percent. An October 2010 VA treatment records shows an ejection fraction of 52 percent on January, 31 2008. 

The Veteran was afforded a VA examination in February 2010. The examination report indicates that the Veteran was unable to do a stress test due to gout and low back pain. Nevertheless, the examiner estimated a workload of metabolic equivalents (METs) of 6 based on the Veteran's report that he can walk several blocks and do light gardening. The examiner further reported that the Veteran's January 2010 echocardiogram reveals an ejection fraction of "probably" 55 percent.

The Board has reviewed the medical evidence of record and considered the Veteran's November 2013 VA 9, substantive appeal, and finds that an additional VA examination is necessary in this case. As noted in the November 2013 VA 9, the February 2010 VA examiner failed to review the Veteran's claims file. Therefore, the Board recognizes that the February 2010 VA examiner provided an estimate of the Veteran's METs, without considering the Veteran's entire medical history as contained in his claims file. Thus, the Board is reminded that the disability must be considered in the context of the whole recorded history, and the Board finds that an additional VA examination is necessary. 38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Moreover, as noted in the Veteran's November 2013 VA 9, an additional VA examination is necessary in order to clarify the nature and severity of the Veteran's CAD, status post coronary artery bypass graft. As the Veteran noted, the February 2010 VA examiner concluded that the Veteran's January 2010 echocardiogram revealed an ejection fraction of "probably" 55 percent. However, the examiner did not explain the results of the test itself. Additionally, the Veteran's left ventricular ejection fractions were reported to be higher than 50 percent on two of the readings in 2008, and lower than 50 percent on two of the readings in 2008, with the most recent reading in 2010 noted to be "probably" 55 percent. Therefore, it is unclear whether the Veteran's condition has improved or remained the same, and the Board finds that an additional VA examination is necessary to clarify such.



II. Increased Rating, Surgical Scar, Chest, Associated with Coronary Artery Disease, Status Post Coronary Artery Bypass Graft

The Veteran asserts that he is entitled to an initial compensable disability rating for surgical scar, chest, associated with CAD, status post coronary artery bypass graft. 

In August 2011, the RO granted service connection for the Veteran's surgical scar, chest, as secondary to the service-connected CAD, status post coronary artery bypass graft, on the basis that the private treatment records show a coronary artery bypass in 1996, and that "it is reasonable to believe, given the nature of the surgical procedure, that there is a residual scar as a result of [the] coronary artery bypass graft." The RO noted, that a review of all available records does not show specific residuals related to the sternotomy scar as a result of the coronary artery bypass graft. However, the February 2010 VA examination report does not include an examination of the Veteran's scar, and Veteran has not been afforded a VA examination of his surgical scar. 

Therefore, the Board remands this matter for a VA examination of the Veteran's surgical scar, chest, associated with CAD, status post coronary artery bypass graft, to determine the current nature and severity of his scar. See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997)

III. Entitlement to a TDIU

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. The Veteran reports that he worked as a sheriff from 1972 to 2000, as a casino investigator from about 2000 to 2005, as a security guard in early 2006, and then as a part-time bailiff from 2007 to 2011. The Veteran asserts that he decreased his job responsibilities over the years, going from sheriff to security guard to part-time bailiff, as a result of his service-connected disabilities. The Veteran specifically contends that after his cardiac issues and surgical procedure in August 1996, he was obliged to retire from his work as a county sheriff due to fatigue and the related inability to keep up with the high pace of the position. See July 2015 Third Party Correspondence. The Veteran further asserts that his employment after 2000 was not gainful and substantial. See id.

The Veteran has submitted a private TDIU assessment, which found that "it is at least as likely as not that his service-connected disabilities alone prevented him from securing and following a substantially gainful occupation . . . ." See June 2015 private examination by C. B., M.Ed., C.D.M.S. The private examiner found that the Veteran has not been substantially employed since August 2005, since that is the date that he stopped working on a full-time basis.

The Veteran is currently service-connected for coronary artery disease, status post coronary artery bypass graft, as 60 percent disabling effective April 19, 2005, and as 30 percent disabling effective January 31, 2008; diabetes mellitus, type 2, as 20 percent disabling effective April 19, 2005; tinnitus, as 10 percent disabling effective March 15, 2009; surgical scar, chest, associated with coronary artery disease, status post coronary artery bypass graft, as 0 percent disabling effective April 19, 2005; and bilateral hearing loss, as 0 percent disabling effective September 11, 2006. The Veteran's combined rating was evaluated at 70 percent from April 19, 2005, 40 percent from January 31, 2008, and 50 percent from March 15, 2009.

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). However, even when the Veteran does not meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b). The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b). Bowling v. Principi, 15 Vet. App. 1 (2016). 

As such, for the period from January 31, 2009, forward, the Veteran does not meet the schedular criteria for an award of a TDIU under 38 C.F.R. § 4.16. However, the issues of entitlement to an initial disability rating for CAD, status post coronary artery bypass graft, in excess of 60 percent from April 19, 2005 to January 30, 2008, and in excess of 30 percent from January 31, 2008 to present; and entitlement to a compensable initial disability rating for surgical scar, chest, associated with CAD, status post coronary artery bypass graft, are remanded herein. Thus, the issue of entitlement to a TDIU is inextricably intertwined with the issues remanded. 

Therefore, the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). If, after development, the Veteran does not meet the threshold criteria for a TDIU for the period from January 31, 2009, forward, the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU, given that there is evidence of unemployability due solely to service-connected disability. See June 2015 private examination by C. B., M.Ed., C.D.M.S.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any updated VA and/or private treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veteran's electronic file.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected coronary artery disease, status post coronary artery bypass graft. The electronic claims file, to include the Veteran's service treatment records, statements, private treatment records, and VA treatment records, must be reviewed by the examiner. A notation of such review must be included in the examination report.

All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, status post coronary artery bypass graft, to include a description of the Veteran's symptoms and the impact, if any, on his social and occupational functioning.

The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency. If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing directive (1), schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected surgical scar, chest, as secondary to the service-connected coronary artery disease, status post coronary artery bypass graft. The electronic claims file, to include the Veteran's service treatment records, statements, private treatment records, and VA treatment records, must be reviewed by the examiner. A notation of such review must be included in the examination report.

All tests deemed necessary should be conducted and the results reported in detail. The examiner should specifically address the area of the scar, any residuals, and whether such is unstable or painful. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, status post coronary artery bypass graft, to include a description of the Veteran's symptoms and the impact, if any, on his social and occupational functioning. All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4. Ensure that the examination reports are adequate. If a report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims for increased ratings.

5. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU. If the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16 (a) are not met, then the claim should be referred to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16 (b). Attention is directed to the June 2015 private TDIU assessment by C. B., M.Ed., C.D.M.S..

6. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


